Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2,4,6-7,9,12-15 and 17-20 are pending.
Claims 1-2,4,6-7,9,12-15 and 17-20 are allowed.
Claims 3,5,8,10,11,16 and 20 are cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert F. Scotti on July 29, 2022.

Please amend claims 1, 3, 5, 7-11 and 15-20 as follows: 

1.	(Currently Amended)  A method of providing configurable hardware, the method comprising:
generating configuration data corresponding to a hardware design for a field-programmable gate array (FPGA), the configuration data including the hardware design and a host logic shell, wherein the configuration data is compatible with an instance type;
receiving a request to launch a virtual machine on a host server computer associated with the instance type, the host server computer comprising the FPGA; 
in response to the request, transmitting the configuration data to the host server computer and configuring the FPGA with the configuration data; and
launching the virtual machine on the host server computer in response to the request and authorizing use of the FPGA by the virtual machine;
wherein the host logic shell comprises static logic and reconfigurable logic, the static logic configured to be loaded separately from the reconfigurable logic, and the reconfigurable logic encoded in the configuration data based upon the instance type;
wherein the host logic shell includes programming control logic, which prevents programming of the FPGA by components of the hardware design.

3.	(Canceled)  

5.	(Canceled)  

7.	(Currently Amended)  A method, comprising:
receiving a specification for an application logic design and selecting a host logic shell from a plurality of host logic shells, the host logic shell encapsulating the application logic design for an instance of configurable hardware;
generating configuration data based on the application logic design and the host logic shell; 
receiving a request to launch a virtual machine;
in response to the request, transmitting the configuration data over a network to a server computer, the server computer comprising the instance of the configurable hardware;
programming the configurable hardware with the configuration data; and
launching the virtual machine on the server computer and authorizing the virtual machine to communicate with the configurable hardware;
wherein the host logic shell comprises static logic and reconfigurable logic and wherein the configuration data comprises a first partial bitstream encoding the configuration data for the application logic and a second partial bitstream encoding the configuration data for the reconfigurable logic of the host logic shell;
wherein the static logic of the host logic shell comprises host interface logic for communicating with the server computer but prevents the application logic design from communicating directly with the server computer.

8.	(Canceled)  

9.	(Currently Amended)  The method of claim  7, wherein the configurable hardware includes a field-programmable gate array.

10.	(Canceled)

11.	(Canceled)  

15.	(Currently Amended)  One or more computer-readable storage media comprising computer-executable instructions that, when executed, cause a computing system to perform a method comprising:
generating configuration data corresponding to a hardware design for a field-programmable gate array (FPGA), the configuration data including the hardware design and a host logic shell, wherein the configuration data is compatible with an instance type;
receiving a request to launch a virtual machine on a host server computer associated with the instance type, the host server computer comprising the FPGA; 
in response to the request, transmitting the configuration data to the host server computer and configuring the FPGA with the configuration data; and
launching the virtual machine on the host server computer in response to the request and authorizing use of the FPGA by the virtual machine;
wherein the host logic shell includes programming control logic, which prevents programming of the FPGA by the hardware design;
wherein static logic of the host logic shell comprises host interface logic for communicating with the host server computer but prevents the hardware design from communicating directly with the host server computer.

16.	(Canceled)  

17.	(Currently Amended) The computer-readable storage media of claim 15, wherein the host logic shell comprises the static logic and reconfigurable logic.

18.	(Currently Amended) The computer-readable storage media of claim 15, wherein the host logic shell comprises an interface between the hardware design and external pins of the FPGA.

19.	(Currently Amended) The computer-readable storage media of claim 15, wherein the configuration data is stored in a logic repository service and is available for use in response to requests from users.

20.	(Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, the primary reason for allowance is the inclusion of  “wherein the host logic shell comprises static logic and reconfigurable logic, the static logic configured to be loaded separately from the reconfigurable logic, and the reconfigurable logic encoded in the configuration data based upon the instance type;
wherein the host logic shell includes programming control logic, which prevents programming of the FPGA by components of the hardware design” in conjunction with the rest of the limitations of the claim.
As per independent claims 7, the primary reason for allowance is the inclusion of  “wherein the host logic shell comprises static logic and reconfigurable logic and wherein the configuration data comprises a first partial bitstream encoding the configuration data for the application logic and a second partial bitstream encoding the configuration data for the reconfigurable logic of the host logic shell; wherein the static logic of the host logic shell comprises host interface logic for communicating with the server computer but prevents the application logic design from communicating directly with the server computer” in conjunction with the rest of the limitations of the claim.
As per independent claims 15, the primary reason for allowance is the inclusion of  “wherein the host logic shell includes programming control logic, which prevents programming of the FPGA by the hardware design; wherein static logic of the host logic shell comprises host interface logic for communicating with the host server computer but prevents the hardware design from communicating directly with the host server computer” in conjunction with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196